                                 Case 2:17-cv-00277-JCM-CWH Document 76 Filed 12/17/18 Page 1 of 2


                             1   CHRISTINA H. WANG, ESQ.
                                 Nevada Bar No. 9713
                             2   FIDELITY NATIONAL LAW GROUP
                                 1701 Village Center Circle, Suite 110
                             3   Las Vegas, NV 89134
                                 Tel: (702) 667-3000
                             4   Fax: (702) 697-2020
                                 Email: Christina.Wang@fnf.com
                             5
                                 WRIGHT, FINLAY & ZAK, LLP
                             6   Christina V. Miller, Esq.
                                 Nevada Bar No. 12448
                             7   Krista J. Nielson, Esq.
                                 Nevada Bar No. 10698
                             8   7785 W. Sahara Avenue, Suite 200
                                 Las Vegas, Nevada 89117
                             9
                                 Attorneys for Plaintiff/Co-Defendant Prof-2013 Legal Title IV, by U.S. Bank
                        10       National Association, as Legal Title Trustee
                        11

                        12                                  UNITED STATES DISTRICT COURT
                        13                                          DISTRICT OF NEVADA
                        14                                         )
                                  PROF-2013-S3 LEGAL TITLE TRUST IV, BY                   Case No.: 2:17-cv-00277-JCM-CWH
                                                                   )
                                  U.S. BANK NATIONAL ASSOCIATION, AS
                        15                                         )
                                  LEGAL TITLE TRUSTEE              )                      STIPULATION AND ORDER TO
                        16                                         )                      EXTEND PLAINTIFF’S
                                              Plaintiff,           )                      DEADLINE TO RESPOND TO
                        17                                         )                      DEFENDANT REO INVESTMENT
                                        vs.                        )                      ADVISORS V, LLC’S MOTION TO
                        18                                         )                      AMEND
                                                                   )
                        19        REO INVESTMENT ADVISORS V, LLC,  )                      (FIRST REQUEST)
                                  RICHARD BARON, MANAGER; ELDORADO )
                        20        NEIGHBORHOOD SECOND HOMEOWNERS )
                                  ASSOCIATION,                     )
                        21                                         )
                                              Defendants.          )
                        22                                         )
                                                                   )
                        23                                         )
                        24

                        25              Plaintiff PROF-2013-S3 Legal Title Trust IV, by U.S. Bank National Association, as
                        26       Legal Title Trustee (hereinafter “U.S. Bank”), by and through its attorney of record, Christina H.
                        27       Wang, Esq. , of the law firm of Fidelity National Law Group and Christina V. Miller, of the law
                        28       firm of Wright, Finlay & Zak, LLP, and Defendant REO Investment Advisors V, LLC’s
  Fidelity National
    Law Group
1701 Village Center Circle
        Suite 110
                                                                            Page 1 of 2
Las Vegas, Nevada 89134
     (702) 667-3000
                                 Case 2:17-cv-00277-JCM-CWH Document 76 Filed 12/17/18 Page 2 of 2


                             1   (“REO”), by and through its attorney of record, John Henry Wright, Esq., of the Wright Law
                             2   Group, P.C. (collectively the “Parties”), hereby stipulate and agree to extend the deadline for
                             3   Plaintiff to respond to REO’s Motion to Amend Findings of Fact, Conclusions of Law and
                             4   Judgment Pursuant to FRCP 52(b) (ECF No. 75), filed December 11, 2018, the response to
                             5   which is currently due December 31, 2018. The Parties agree to extend the deadline to January
                             6   22, 2019.
                             7          This is the Parties’ first request for an extension of this deadline, and is not intended to
                             8   cause any delay or prejudice to any party. The Parties’ request this extension because Plaintiff’s
                             9   counsel will be out of town for the holidays and will return after the New Year.
                        10           DATED this 17th day of December, 2018.
                                 WRIGHT, FINLAY & ZAK, LLP                FIDELITY NATIONAL LAW GROUP
                        11

                        12       /s/ Christina V. Miller                          /s/ Christina H. Wang
                                 _____________________________                    ____________________________
                        13       CHRISTINA V. MILLER, ESQ.                        CHRISTINA H. WANG, ESQ.
                                 Nevada Bar No. 12448                             Nevada Bar No. 9713
                        14       KRISTA J. NIELSON, ESQ.                          1701 Village Center Circle, Suite 110
                                 Nevada Bar No. 10698
                        15       7785 W. Sahara Avenue, Suite 200                 Las Vegas, Nevada 89134
                                 Las Vegas, Nevada 89117                          Attorneys for Plaintiff/Co-Defendant Prof-
                        16       Attorneys for Plaintiff/Co-Defendant Prof-       2013 Legal Title IV, by U.S. Bank
                                 2013 Legal Title IV, by U.S. Bank                National Association, as Legal Title Trustee
                        17       National Association, as Legal Title Trustee
                        18
                                 THE WRIGHT LAW GROUP, P.C.
                        19
                                 /s/ John Henry Wright (with permission)
                        20       _____________________________
                                 JOHN HENRY WRIGHT, ESQ.
                        21
                                 Nevada Bar No. 6182
                        22       CHRISTOPHER B. PHILLIPS, ESQ.
                                 Nevada Bar No. 14600
                        23       2340 Paseo Del Prado, Suite D-305
                                 Las Vegas, Nevada 89102
                        24
                                 Attorneys for REO Investment Advisors V,
                        25       LLC

                        26                                            IT IS SO ORDERED.
                                                                      _____________________________________
                        27                                            UNITED
                                                                      UNITEDSTATES
                                                                               STATES DISTRICT
                                                                                      MAGISTRATEJUDGEJUDGE
                        28                                                    December 20, 2018
                                                                      DATED: _____________________________
  Fidelity National
    Law Group
1701 Village Center Circle
        Suite 110
                                                                            Page 2 of 2
Las Vegas, Nevada 89134
     (702) 667-3000
